--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s after final response, dated March 29, 2021, is entered on the record and considered under AFCP2.0 guidelines. 
Priority
This application is a 371 of PCT/EP2015/052540 filed on 02/06/2015, claiming foreign priority in EPO application EP14155840 filed on 02/19/2014.
Claim Status
Claims 1, 2, 8-12, and 15-20 are pending. Claims 1, 8, 10-12, and 16 were amended. Claims 17-20 remain withdrawn. Claims 3-7, 13, 14, and 21 were cancelled. Claims 1, 2, 8-12, 15, and 16 are examined.
Withdrawn Claim Rejections -35 USC § 112
Rejections of claims 1, 2, and 15 are withdrawn because claim 1 was amended by deleting the wherein clause that recited the phrase “pH value during the sublimation process” and by adding “fucoidanes” to the list of biopolymers. Claims 2 and 15 no longer depend from an indefinite claim. 
Withdrawn Claim Objections

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michele Klien on April 2, 2021.
The application has been amended as follows:
Cancel claims 17-20.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Tokita. The final molecular weight range of hyaluronic acid in Tokita is unknown and a person skilled in the art would not have been motivated to modify and adjust Tokita’s lyophilization conditions in order to arrive at the claimed molecular weight range of degraded hyaluronic acid by starting with a hyaluronic acid having the claimed starting molecular weight range. It would not have been obvious to have selected the specific first temperature and the specific second temperature during the lyophilization process. 
Embodiments that require collagen, glucosamino glycans, polysaccharides, and fucoidanes were searched and no relevant prior art was found.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Claims 1, 2, 8-12, 15, and 16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617